Title: To George Washington from Brigadier General James Mitchell Varnum, 6 November 1777
From: Varnum, James Mitchell
To: Washington, George

 

Sir
Woodberry [N.J.] 6th Novr 1777.

Great Manto Creek is situated two Miles and an half from Redbank, where it empties into the Delaware, On the West side of this Creek is the Promontory Billingsport, fortified, and garrisoned by three hundred Men, made up of the seventy first Regiment, and of Marines, according to the best Information I have been able to obtain. On the east side of the Creek, upwards of a Mile from Billingsport, is a small Emince, on w’ch the Evening before last we erected a small Fascine Battery, intending to play upon the Shipping, the Morning following, with one Eighteen, and one Twelve Pounder. The Eighteen was overset on the Way, and could not be got to the Battery ’till two o’Clock in the afternoon. The Twelve, in the intermediate Time, was ply’d with great Advantage upon the Sommersett; a Ship of sixty four Guns. The Roebuck and a Frigate were soon driven from their Stations, and the Sommersett fell down to the Distance of a Mile and a Quarter from the Battery, where she touch’d upon the Beach, and was obliged patiently to take our Fire. In this situation, the Commodore sent down four Gallies, which began their Fire at the Distance of more than two Miles; They advanced however ’till the Sommersett & Roebuck, with a Galley, began to discharge their Bow Guns upon them, when they immediately retreated. The Flood Tide making, floated the Sommersett; but, as there was no Wind, she could not get far from us, by w’ch means, she suffered extremely from our Eighteen & twelve Pounders. She hoisted Signals of Distress; the Commodore came down with a great naval Force, and began a tremendous Fire, out of Gun Shot; he advanced firing ’till some of his Shot reached The Ships. He expended an immense Quantity of Ammunition, &, I am pretty certain, hit the large Ship once, in her Stern; soon after, he retired. The Battery discharged, from both Guns, more than an hundred and Twenty Rounds; two Thirds of w’ch at least took place; And as almost every Shot was directed at the sixty four, she must be greated shattered. Capt. Lee, who commanded the Guns, behaved perfectly well. Had The Gallies behaved tolerably well, the Sommersett must, beyond a Doubt, have fallen into our Hands. Could we be furnished with sufficient Ammunition for a Twenty four and an Eighteen Pounder, without drawing from the Forts, I am confident we should oblige the Shipping to keep down the River as low as Billingsport. By w’ch means they cou’d not attempt raising the Chievau de Frize. We should be provided with proper Harness & Horses for these Pieces, to move them to any part of the Shore at Pleasure. I am apprehensive we might do much by throwing up a Battery about one Third of a Mile below Billings Port, from

which, & the Battery before mentioned we could easily cross fire upon every Intch of Channel Way opposite the Mouth of Manto Creek, and Oblige the Shipping to move farther down, liable to be dismasted from our lower Battery; Or farther up, when they would probably stick upon the Chievau de Frize, and be in danger from Fort Mifflin and the Fire Craft. The great Injury their Shipping would receive, might probably draw them out from Billings Port to attack us, their present Numbers we could beat, & by that means possess ourselves of their Works, Should they considerably reinforce, w’ch I immagine they might occasionally do from their Shipping, we might loose our Cannon, by being obliged to retreat. Billingsport is the Key of the Delaware, as the Ship Channel is within Muskit shot of it. I can perceive but one Objection to a Manœuvre of this kind; And indeed that is an important one; Should the Enemy attack Red Bank in the mean Time, by landing below Timber Creek, which they might do, we could not afford that Garrison timely Aid. The Remainder of General McDougalls Division, could they be spared, would form a Counter ballance to that Difficulty. Colo. Smith is continually complaining of the Remisness of the Fleet. I have conversed freely with the Commodore upon the Subject of Defence, w’ch he ought to afford. He has pointed out to me the Places where he has ordered his Guard Boats and some of his Gallies stationed by Night. His Plan, if spiritedly executed, would sufficiently Aid Fort Mifflin, and Prevent the Enemy from making a Lodgement in its rear. The Commodore says he cannot prevent the Enemies Boats from passing up and down the River, as they are covered by their Batteries upon Province Island and at the Mouth of Skylkill. In short, the Commodore appears to be a very good kind of a Man, but his extreeme good Nature gives too great a License to those under his Command, who would obey only from Severity, if any such he has, to shun their Duty. From the Conduct of the Fleet Yesterday, your Excellency will be able to know my Sentiments respecting their Prowess. I shall religious avoid any personal Disputes myself, where I cannot be of Service by them, to the public; I shall continue however, to create, if possible, greater Harmony between the Fleet and Garrisons.
As the Garrisons have necessarily many sick, We are in great Want of some Gentleman from the Hospital Department, to establish a Place for their Reception, with Medicine and other Articles to make them comfortable. Indeed they suffer on that Account.
I should have mentioned, when speaking of Fort Mifflin, that the Enemy were busy, yesterday, in erecting a Fortification upon Province Island, in such a Position as to play obliquely Upon the Palisadoes. This Circumstance convinces me that they do not intend a very sudden Attack upon the Fort. Should they destroy the Palisadoes, The Defence

of the Island will then greatly depend upon the Gallies; Altho’ it will be difficult to approach to the Rear of the Work, as the Enemy must pass upon a Meadow w’ch is very miery. They cannot surmount that Difficulty by laying Fascines, unless the Gallies quit the Passage between Red Bank and mud Island intirely. In fine, I must beg Liberty to repeat that Billingsport is of far more Importance than all the Forts and Gallies put together. This seems also to be the concurring Sentiment of the Gentlemen here universally.
I have not seen Genl Forman, nor can I learn where he is. There are about sixty of his Militia at Red bank—Genl Newcomb is still here, & his Troops may amount to two Hundred. I cannot tell their Number exactly, And believe he cannot. They are badly provided, and can be of little Service in any serious Operation.
I hope your Excellency will excuse the Prolixity of this, & believe me sincerely yours,

J. M. Varnum


P.S. 12 OClock; This Moment your Excellency’s of the 4th Instant comes to Hand. In your letter to Colo. Smith, you mention Clothing. Since my Arrival, have vested three Officers from Fort Mifflin with full Powers of gathering Clothing. Have sent them to Salem among the Tory Quakers, directing them to proceed with Humanity and Tenderness But, at all Events, to procure the Articles necessary for the Garrison, giving their Receipts Specifiying the Quantities and Qualities. I should not have presumed upon such a Measure, but from the urgent Necessity; & being persuaded it was agreeable to what your Excellency had ordered in Pensylvania.

